               Case 4:20-cv-01130-LPR Document 7 Filed 12/07/20 Page 1 of 2




                               IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF ARKANSAS
                                         CENTRAL DIVISION


PHILIP HOLT                                                                                                  PLAINTIFF
ADC #167204

v.                                        No: 4:20-cv-01130 LPR-PSH


BILL GILKEY                                                                                                DEFENDANT


                                                          ORDER

            The Court has reviewed the Proposed Findings and Recommendation submitted by United

States Magistrate Judge Patricia S. Harris.                     No objections have been filed.               After careful

consideration of the Recommendation and the record, the Court concludes that the

Recommendation should be, and hereby is, approved and adopted as this Court’s findings to the

extent that the Recommendation recommends dismissal without prejudice of Mr. Holt’s claims for

injunctive relief.

            Mr. Holt does not mention damages in his prayer for relief. (Doc. 5 at 5, 14). Nevertheless,

it is possible to conclude that Mr. Holt is also seeking damages if the Court construes the pro se

Amended Complaint extraordinarily liberally.1 To the extent Mr. Holt is seeking damages against

Mr. Gilkey in his official capacity, those claims fail because Mr. Holt did not identify an official

government policy or custom that caused his injury. See, e.g., Remington v. Hoopes, 611 F. App’x

883, 885 (8th Cir. 2015) (unreported); Gladden v. Richbourg, 759 F.3d 960, 968 (8th Cir. 2014).

In fact, Mr. Holt failed to allege that he suffered any personal injury in all but one of his claims.


1
     The Amended Complaint states that “Bill Gilkey should be held personally responsible, as well as liable, for claims
     listed in this filing, as well as the damages of those claims . . . .” (Doc. 5 at 6) (emphasis added); see also (Id. at 6-
     7) (asking to hold Mr. Gilkey “liable” for certain claims). Mr. Holt later requests “any other and all relief this court
     deems necessary and proper in regards to this filing.” (Id. at 14).
          Case 4:20-cv-01130-LPR Document 7 Filed 12/07/20 Page 2 of 2




To the extent Mr. Holt failed to identify any actual injury, both the official capacity and individual

capacity claims are deficient and denied for failure to state a claim.

       The only claim in which Mr. Holt alleges that he was personally injured states that Mr.

Holt was attacked by another inmate. (Doc. 5 at 13). He asserts that he “suffered a severe

laceration above [his] left eye that required treatment” at the hospital. (Id.). But Mr. Holt does

not allege that Mr. Gilkey was personally involved in this attack. “Liability under section 1983

requires a causal link to, and direct responsibility for, the deprivation of rights.” Madewell v.

Roberts, 909 F.2d 1203, 1208 (8th Cir.1990) (quoting Mayorga v. Missouri, 442 F.3d 1128, 1132

(8th Cir. 2006)). Nor does Mr. Holt’s Amended Complaint come close to asserting the facts

necessary to state a failure-to-protect claim. See Farmer v. Brennan, 511 U.S. 825, at 833-38

(1994) (explaining that prison officials have a duty to protect prisoners from violence when (1) a

prison condition poses an objective and substantial risk of serious harm, and (2) when the official

knows of, and disregards that risk).

       IT IS THEREFORE ORDERED THAT Mr. Holt’s Amended Complaint is DISMISSED

WITHOUT PREJUDICE. Pursuant to 28 U.S.C. § 1915(a)(3), the Court certifies that an in forma

pauperis appeal of this Order or the accompanying Judgment would not be taken in good faith.

       IT IS SO ORDERED this 7th day of December 2020.



                                                      ________________________________
                                                      LEE P. RUDOFSKY
                                                      UNITED STATES DISTRICT JUDGE




                                                  2
